Affirmed by unpublished per curiam opinion.
Unpublished opinions are not binding precedent in this circuit.

ON REHEARING

PER CURIAM:
Robert W. Johnson appeals the district court’s order dismissing his 42 U.S.C. § 1983 suit as frivolous. We previously dismissed this appeal as untimely. Johnson has now filed a petition for panel rehearing. Upon review of the petition, we grant panel rehearing and affirm.
On appeal, we confine our review to the issues raised in the Appellant’s brief. See 4th Cir. R. 34(b). Because Johnson’s informal briefs do not challenge the basis for the district court’s disposition, Johnson has forfeited appellate review of the court’s order. Accordingly, we affirm the district court’s judgment. We also deny Johnson’s motion for appointment of counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.